      Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    10/22/2019
---------------------------------------------------------------X
EQUAL EMPLOYMENT OPPORTUNITY,                                  :
COMMISSION, THE CITY OF NEW YORK,                              :
and THE NEW YORK STATE DIVISION OF :
HUMAN RIGHTS,                                                  :       71 Civ. 2877 (LAK) (RWL)
                                                               :
                                    Plaintiffs,                :
                                                               :
and                                                            :       DECISION AND ORDER:
                                                               :     LOCAL 28 APPLICATION TO
THE HISPANIC SOCIETY and INDIVIDUAL :                              TRANSITION MAP/ETER SERVICES
NONWHITE LOCAL 28 MEMBERS,                                     :
                                                               :
                                    Intervenors,               :
                                                               :
                  - against-                                   :
                                                               :
LOCAL 638, ETC; LOCAL 28 OF THE                                :
SHEET METAL WORKERS’                                           :
INTERNATIONAL ASSOCIATION, et al.                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.


                                                 Introduction

        1.        The United States filed this action on June 29, 1971 to redress systemic

race and national origin discrimination against black and Hispanic journeypersons and

apprentices by certain unions, including Defendant Local 28 of the Sheet Metal Workers’

International Association (“Local 28” or the “Union”). 1 The current Plaintiffs are the Equal

Employment Opportunity Commission (“E.E.O.C.”), the City of New York (the “City”), the



1 The case dates back even further to 1964 when New York State filed suit against Local
28 in response to the Union’s refusal to admit black members as apprentices. E.E.O.C.
v. Local 638, 889 F. Supp. 642, 642-649 (1995) (describing procedural history).



                                                        1
       Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 2 of 16




New York State Division of Human Rights (the “State”) and intervenor plaintiffs The

Hispanic Society and Nonwhite Members of Local 28 (the “Class”). 2

         2.     Since judgment was entered against it in 1975, the Union has been subject

to a multitude of constraints and affirmative action requirements imposed to remedy past

discrimination, prevent future discrimination, and punish the Union for recurring contempt.

Three of those measures include a requirement to provide certain services called the

“MAP/ETER Services,” compulsory payments to a “MAP/ETER FUND” to finance those

services, and oversight by a Special Master.

         3.     Pursuant to a March 5, 2015 court order titled the Structural Changes Order

(“SCO”) (Dkt. 385-1), the Union may apply to transition operation of the MAP/ETER

Services from the Special Master to the Union if the Union can demonstrate that it is

capable of adequately providing the services. The Union has applied to do precisely that.

All Plaintiffs – the E.E.O.C., the City, the State, and the Class – fully support the Union’s

application. (Dkt. 384.) The Special Master opposes it. (Dkt. 385.) The question now

before the Court is whether the Union may proceed with transition. For the reasons set

forth below, the Court concludes that the Union may do so.

         4.     The Court assumes the parties’ familiarity with the facts and decades-long

history of this case as set forth extensively in numerous court decisions and orders,

beginning with the original decision after trial issued in 1975. 3 With respect to the present




2   The term “nonwhite” as used in this case specifically refers to black and Hispanic.
3See E.E.O.C. v. Local 638 et al., 401 F. Supp. 467 (S.D.N.Y. 1975) (findings of fact and
conclusions of law after trial); E.E.O.C. v. Local 638 et al., No. 71 Civ. 2877, 1975 WL
11915 (S.D.N.Y. Sept. 2, 1975) (Order and Judgment imposing remedies); E.E.O.C. v.
Local 638, 532 F.2d 821 (2d Cir. 1976) (affirming the decision after trial and affirming


                                              2
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 3 of 16




issue, the parties and the Special Master have submitted three rounds of briefing and

exhibits. 4 The Court held argument at a preliminary hearing on July 24, 2019 and a more

fulsome hearing on September 12, 2019. The Court bases its decision on the parties’

submissions, oral argument, and the prior proceedings in this case.

                                      Discussion

I.    The Union Has Met Its Burden Under the SCO to Proceed with a Trial Period
      of Transition.

      A.     The Union Has Demonstrated that It Is Capable of Adequately
             Providing the MAP/ETER Services.

      5.     The SCO has several sections, the most relevant of which here is Section

VI: “MAP/ETER FUND.” Paragraph 44 provides: “If and when Local 28 determines that

it is in a position to provide the services currently provided by the MAP/ETER FUND (the

‘MAP/ETER Services’), Local 28 may seek to transition all such services to Local 28 and

its appropriate Funds and Plans by making an application to the Court to demonstrate

that it is capable of adequately providing the MAP/ETER Services (the ‘Transition

Application.’”) (SCO ¶ 44.)

      6.     The MAP/ETER FUND is the “Employment, Training, Education and

Recruitment Fund” established in 1983 as a depository for coercive fines imposed on the

Union for violating the original Order and Judgment of 1975 (“O&J”) and another order –

the Revised Affirmative Action Program and Order – issued in 1977.




most of the remedies imposed); Local 28 v. E.E.O.C. et al., 478 U.S. 421 (1986) (affirming
remedies imposed as modified).
4The last round of briefing provided by the parties was in the form of a presentation for
oral argument on September 12, 2019. (See Dkt. 406, a copy of the slide deck presented
during oral argument.)


                                            3
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 4 of 16




       7.     The parties agree that the phrase “services currently provided by the

MAP/ETER FUND” in Paragraph 44 of the SCO refers to those services provided at the

time the SCO was agreed to and ordered by the Court in 2015. (See Transcript of

September 12, 2019 Oral Argument, Dkt. 403 (“Tr.”) at 15.)

       8.     Over its history, the MAP/ETER FUND has been used for a variety of

purposes such as on-the-job training and funding educational opportunities aimed at

furthering the hiring of nonwhite journeymen and apprentices in the sheet metal trade.

Currently, the fund is used primarily for MAP (Member Assistance Program) services as

well as for the Referral Hall, which was established as a means to affirmatively fill sheet

metal jobs with nonwhite Union members. (See Dkt. 383 at 2.)

       9.     The Referral Hall had existed for many years at the time of entry into the

SCO. Accordingly, MAP/ETER Services as used in the SCO includes both MAP Services

and the Referral Hall. (Id. at 3-4.)

       10.    The standard set forth in SCO for the Union’s right to apply for transition

requires the Union to demonstrate that it is “capable” of “adequately providing” the

MAP/ETER Services. (SCO ¶ 44.) In support of its Transition Application, the Union has

submitted specific plans for how it will provide the MAP and Referral Hall services. (See

Local 28’s Application to Transition MAP/ETER Services dated March 22, 2019, Dkt. 383

(“Transition Application”) at 11-15 (“MAP Transition Plan”) and 16-19 (“Referral Hall

Transition Plan”).)

       11.    The Court finds that the Union has demonstrated that those plans – which

employ independent outside services and monitoring – provides the Union with the

capability to adequately provide the MAP/ETER Services. Indeed, the Union’s plans and




                                            4
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 5 of 16




elaboration on those plans at the hearings, indicate that the Union will be able to deliver

the MAP/ETER Services commensurately with the delivery of those services as

heretofore provided by the Special Master.

        B.    Approval is for Only a Trial Period

        12.   Per the terms of the SCO, approval of the Union’s Transition Application

allows the Union to assume operation of the MAP/ETER Services only on a trial basis

during which time it will be carefully monitored: “If and when a Transition Application is

approved by the Court, there will be a monitoring period (the “Monitoring Period”) of at

least one (1) year to ensure that Local 28 is, in fact capable of adequately providing the

MAP/ETER Services.” (SCO ¶ 45.)

        13.   During that trial period, the Union will be monitored by an independent

consultant, retained at the Union’s expense. The Union may free itself of monitoring by

the independent consultant only if and when, following at least one year, the Union

demonstrates that it it has adequately transitioned the services “and is capable of

continuing them without further monitoring.” (Id. ¶ 46.)

        14.   The Union also will be required to provide quarterly reports to the Special

Master and the Plaintiff concerning the Union’s provision of the MAP/ETER Services both

before and after the period during which it is monitored. (Id. ¶ 47.)

        15.   Approval of the Transition Application thus is not approval of a permanent

change. Rather, it is merely approval of a trial period, during which the services provided

by the Union will be overseen by an independent consultant, the Special Master and the

Plaintiffs.




                                             5
    Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 6 of 16




       16.    Transition of services also is not the same as an end to compliance with

court orders; nor is it an end to judicial supervision of the Union. Separate and apart from

the Transition Application, the SCO contemplates a much more comprehensive Exit Plan

to be formulated and overseen by an Exit Committee. (See SCO Section VIII.) The

purpose of the Exit Plan is to “reliev[e] Local 28 of the Court’s supervision” while

“continuing to comply with its directives after such supervision is ended.” (SCO ¶ 56.)

       17.    Transition as sought here by the Union thus is only an initial, modest step

toward independence from court supervision that began over 40 years ago.

       C.     Consequences of Transition Plan Approval

       18.    Approval of the Union’s Transition Plan materially affects the MAP/ETER

FUND currently used to pay for MAP/ETER Services. Paragraph 44 of the SCO provides

that the “Funds” used to pay for the services will transition to the Union along with

operation of the services. That makes sense, given the nexus between the services

provided and the funds used to pay for them.

       19.    Additionally, the SCO has financial consequences for the 400 or so Class

members who receive back pay. 5 Specifically “If and when the Transition Application . .

. is approved by the Court, Local 28 will pay an additional ten (10) cents into the Back

Pay Account for each Eligible Hour Worked . . . on or after the date the Transition

Application is approved by the Court (the ‘MAP/ETER Contribution’).” (Id ¶ 48.)




5 Class members who have claims relating to work during the period of April 1, 1991
through June 30, 2006 received a backpay award pursuant to the Consent Order
Resolving Back Pay Claims. See Consent Order Resolving Back Pay Claims for the April
1, 1991 through June 30, 2006 Period, dated January 11, 2008, Dkt. 136.



                                             6
      Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 7 of 16




       20.    The Union’s obligation to make the MAP/ETER Contribution, however,

expires in July 2020, five-plus years after the parties agreed to the SCO. (Id. ¶ 48.)

       21.    Any financial benefit from the additional ten cents per eligible work hour that

class members will receive as a result of the Court’s approval of the Union’s Transition

Application thus has a limited life and diminishes by approximately $32,000 each month.

As of the end of September 2019, the amount of additional back pay that would have

flowed from approval of the application was approximately $321,000. (Dkt. 406 at 10.)

       22.    That diminishing return, however, should not and does not have any

influence on a determination of whether the Union has met the requirements for approval

of its Transition Application.

II.    The Special Master’s Concerns

       23.    In opposing the Union’s Transition Application, the Special Master has

articulated a number of concerns. The Court addresses these below.

       24.    Before doing so, however, the Court wishes to make clear that this Decision

is in no way a criticism of the Special Master. To the contrary, the Special Master has

proven himself to be extremely diligent, thoughtful, and knowledgeable. His briefing on

the present issue is thorough and detailed and evinces considerable command of the long

history of the case. The Special Master also has displayed eminent respect for his role

as a steward of the Court’s mandate, deeply committed to seeing that the original and

continuing goal of the case – to remedy discrimination – is fully satisfied. 6



6 Explaining the role of the Special Master, the Court long-ago recognized that “he is not
a neutral person.” Rather, “[h]e is the executor of the order and judgment of the court
and its alter ego and, to that extent, he is partisan to the letter and spirit of the court’s
judgment.” E.E.O.C. v. Local 28, 421 F. Supp. 603, 620 (S.D.N.Y. 1975).



                                              7
      Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 8 of 16




       25.    Nonetheless, the Court is left with the firm conviction that the requirements

for approving the Transition Application have been met and that the concerns raised by

the Special Master do not warrant denial of this next step endorsed by all parties. 7

       A.     Substantial Compliance is Not the Applicable Standard

       26.    One of the Special Master’s primary arguments against transition of

services at this time is that the Union has not yet achieved substantial compliance with

multiple aspects of the various orders to which it is subject. 8 (See Special Master’s Report

and Recommendation in Opposition, April 2, 2019 (Dkt. 485) (“SM Report”) at 15-17;

Special Master’s Supplemental Report, dated April 11, 2019, Dkt. 387 (“SM Supp.”) at 3-

4.)

       27.    The SCO provisions concerning transition of services nowhere impose a

substantial compliance standard for approval of the Union’s Transition Application. As

explained above, the express and unambiguous standard is whether the Union can

demonstrate that it is capable of adequately providing the MAP/ETER Services. (See

SCO ¶ 44.)




7 In making this determination, the Court is mindful of the standards for considering the
findings and conclusions of the Special Master. A court reviews de novo all objections to
to findings of fact made or recommended by the Special Master, Fed. R. Civ. P. 53(f)(3),
as well as conclusions of law made or recommended by the Special Master, Fed. R. Civ.
P. 53(f)(4).
8 In his most recent filing, the Special Master opined that substantial compliance would
be the standard to transfer both the MAP and Referral Hall services but some lesser
standard would apply to transfer of the MAP counseling services alone. (Special Master’s
Response to Court’s Local 28 Transition Plan Application Questions, dated September
11, 2019, Dkt. 401 (“SM Response To Questions”) at 1-2.) The Court does not find a
defensible basis to parse the standards depending on which ETER/MAP Services are
transferred; nor can doing so be reconciled with the express terms of the SCO ¶ 44.



                                             8
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 9 of 16




       28.       The Union’s Transition Application does not ask the Court to modify the

terms of any of the its past orders. To the contrary, the Union seeks to enforce the

express terms of the Court’s orders, namely Paragraph 44 of the SCO.

       29.       Indeed, when formulating the SCO, the parties rejected the Special Master’s

recommendation to impose the substantial compliance standard to trigger the right to

transition.   The Special Master ultimately acquiesced to the parties’ wishes, and agreed

not to include the substantial compliance standard. (See SM Report at 8.) Accordingly,

the substantial compliance standard may not now be invoked against the Transition

Application. 9

       30.        The Special Master argues that even though the Union has not applied to

modify the Court’s orders, substantial compliance must be shown because the

consequences of transitioning the MAP/ETER Services as the Union proposes in fact will

improperly modify the Court’s remedial orders, in particular, by eliminating payment of




9 It is not entirely clear that the Second Circuit applies a “substantial compliance” standard
for modifying decrees. Modification of a court order or judgment is governed by Fed. R.
Civ. P. 60, which permits modification for a variety of reasons, including “(5) the judgment
has been satisfied, released, or discharged, or a prior judgment upon which it is based
has been reversed or otherwise vacated, or it is no longer equitable that the judgment
should have prospective application; or (6) any other reason justifying relief from the
operation of the judgment.” As explained by the Second Circuit in a case cited by the
Special Master: the “party seeking an alteration bears the initial burden of establishing
that a significant change in circumstances warrants the modification.” Barcia v. Sitkin, 367
F.3d 87, 99 (2d Cir. 2004) (citing United States v. Secretary of Housing & Urban
Development., 239 F.3d 211, 217 (2d Cir.2001) (citing Rufo v. Inmates of Suffolk County,
502 U.S. 367, 383 (1992)). Of course, substantial compliance with a court order’s
requirements could be one way to demonstrate a significant change in circumstances.
See Barcia, 367 F.2d at 102-06 (affirming district court’s determination that defendant
had not demonstrated substantial compliance).



                                               9
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 10 of 16




coercive fees that contribute to the ETER/MAP Fund. (See SM Report at 18; SM Supp.

at 4-5.)

       31.   That argument overlooks, again, the fact that the SCO expressly calls for

transferring the MAP/ETER Fund with the services it funds. (SCO ¶ 48.) The net effect

of transition, as the parties concede, will be that the Union ceases contributing to the

MAP/ETER Fund, but that is in part a function of the Union’s taking over responsibility for

providing the services it previously funded someone else – the Special Master – to

provide. 10 In other words, by expending resources to provide the MAP/ETER Services,

the Union will still be funding coercively-imposed requirements.

       B.    Impact on Special Master’s Resources

       32.    Another of the Special Master’s principal concerns is that terminating the

Union’s contributions to the MAP/ETER FUND will “strip[] away his professional,

information technology, counseling and support staff.” (SM Report at 2-3; see also SM

Supp. at 5.) This is no small concern. For decades, the Special Master has been the

Court’s guiding eye in overseeing the Union’s compliance with the Court’s remedial

orders. The Special Master employs a staff of several individuals, retains consultants,

rents office space and incurs other overhead expenses to carry out his operations. The

Union’s MAP/ETER Fund is an important source of funding for those costs. 11




10 Pursuant to the SCO, a portion of the funds (ten cents per eligible hour worked)
previously devoted to the MAP/ETER Fund will be diverted for a limited time to Class
members receiving back pay.
11In 2018, the Union’s contribution to the MAP/ETER Fund was $1,715,760. Other lesser
sources include the Local 28 Joint Apprentice Committee, the Local 25 Joint Apprentice
and Training Committee, and Sheet Metal Workers Local 25. (Transition Application at
4-5.)


                                            10
    Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 11 of 16




       33.    All that said, implementing the Union’s Transition Plan will not deprive the

Special Master of the ability to do his job. First, the Special Master will lose none of his

authority (as distinct from resources) to oversee the Union.

       34.    Second, some of his staff members will no longer be needed because their

functions will be served by persons employed by the Union or its contractors; alternatively,

the Union has expressed a desire to hire some of the Special Master’s staff directly to

maintain continuity.

       35.    Third, the Union will continue to pay the Special Master on an hourly basis,

will pay for consultants to the Special Master, and will continue to separately pay the Field

Monitor who reports to the Special Master. (Tr. at 17-18, 40-41, 55.) The Special Master

may well lose the ability to pay for separate offices and overhead expenses, but he will

be able to continue to fulfill his role from the law firm of which he is a member. (Tr. at 55.)

       36.    In short, approval of the Transition Application is not likely to have the

impact on the Special Master to the extent he foresees. Regardless, whatever lesser

impact it does have on the Special Master’s resources is a direct consequence of the

terms of the SCO.

       C.     The Referral Hall May Be Included in the Transitioned Services

       37.    The third of the Special Master’s more prominent objections is to the Union’s

including the Referral Hall in the Transition Application. (SM Report at 26-28; SM Supp.

at 10-11.)

       38.    The Referral Hall plays an acutely important function in remedying

discrimination. It exists to ensure that nonwhite journeymen and apprentices will be

referred for jobs. (See SCO, Section IV (“Required Use Of The Referral Hall”).) As set




                                              11
    Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 12 of 16




forth previously, the Union has proposed a suitable plan for how it will operate the Referral

Hall.

        39.   The Special Master, however, makes a number of arguments as to why the

Referral Hall should not be included in the transition. First, the Special Master contends

that the Referral Hall is not part of the MAP/ETER Services and therefore not even within

the scope of transition pursuant to Paragraph 44 of the SCO. But as explained earlier,

the Referral Hall is funded by the MAP/ETER Fund and therefore is a MAP/ETER Service.

        40.   The Special Master further argues that putting the Referral Hall directly in

the Union’s hands will have deleterious effects, such as inhibiting nonwhite participants

from registering complaints. This is speculative, and no evidence submitted to the Court

suggests that this will be a problem.

        41.   Additionally, the Special Master expresses much concern that the Union

has not sufficiently integrated its computer technology needed to facilitate production of

more reliable and timely data and which is a court-ordered requirement. As the parties

point out, however, the computer systems and data specific to the Referral Hall are fully

functional, do not present the same issues as integration of other systems, and, in any

event, will be the same systems and data previously used by the Special Master in

connection with the Referral Hall. (See Tr. at 20, 22-23.)

        42.   Finally, the Special Master argues that the Union has not been pro-active in

enforcing violations of Referral Hall rules and emphasizes that statistical disparities

between whites and nonwhites remain, thus indicating that the Union cannot be relied on

to operate the Referral Hall. (SM Report at 13.) The parties agree that some disparities




                                             12
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 13 of 16




exist, even beyond the Referral Hall, and remain to be addressed. 12 As explained earlier,

however, neither perfection nor substantial compliance is required to permit transition of

services. 13

       D. Lack of Trust in “Trust Us”

       43.     The Special Master faults the Union’s application and professed

commitments as essentially a plea to “trust us.” (See SM Supp. at 5-7.) And according

to the Special Master, the Union cannot be trusted given its prior history of defiance and

repeated contempt of court orders.

       44.     The less-recent history of this case provides ample support for the Special

Master’s concerns.     For many years following the O&J, the Union denied that it

discriminated and refused to abide by court orders. As its contempt citations mounted in

1995, 1998 and 2005, the Union incurred firmer and more expansive remedies. See,

e.g., E.E.O.C. v. Local 638, 889 F. Supp. 642 (S.D.N.Y. 1995), affirmed in part, reversed

in part, 81 F.3d 1162 (2d Cir. 1996); E.E.O.C. v. Local 638, 13 F. Supp.2d 453 (S.D.N.Y.

1998), affirmed in part, reversed in part, City of New York v. Local 28, 179 F.3d 279 (2d




12 “[N]onwhite members, especially African-Americans, remain underemployed as
compared to white members and there continues to be, as there has been since 1991, a
statistically significant work hours disparity between nonwhite members and white
members.” (SM Report at 12.)
13Notwithstanding current disparities, the overall numbers indicate dramatic improvement
and remediation over time. For example, prior to the last contempt order in 2005, 34% of
Union members were nonwhite; at present, the majority of members are nonwhite: 51%
of journeypersons, and 70% of apprentices. Similarly, until June 2004, no nonwhite
journeyperson had ever held elected office; at present, 40% of elected leadership is
nonwhite. (Dkt. 406 at 25.)



                                            13
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 14 of 16




Cir. 1999); E.E.O.C. v. Local 638, No. 71 Civ. 2877, 2005 WL 823915 (S.D.N.Y. April 8,

2005).

         45.   As the preceding citations show, however, the last finding of contempt

against the Union was in 2005, more than 14 years ago. The parties, including the Union,

agree that in those earlier “bad days,” the Union was openly defiant. 14

         46.   Plaintiffs, however, represent that with new leadership that took over around

2006, the Union’s behavior and attitude has entirely changed for the better. (Tr. at 29.)

The Special Master disagrees with the extent of the change, noting that while there has

been improvement, the Union still has been slow to fully implement various requirements

such as unified computerization. (See SM Supp. at 6-7, 28; SM Response To Questions

at 7.)

         47.   The Court forms no opinion as to whether the Union can be “trusted” and

agrees with the Special Master that a “trust us” entreaty is not a valid consideration for

determining whether the Transition Application should be approved. Rather, the standard

for doing so is provided by Paragraph 44 of the SCO, which, as explained above, the

Union has met.

         E.    Transition Does Not Treat Class Members Unequally

         48.   Lastly, the Special Master posits that transitioning the MAP/ETER Fund to

the Union “would effectively partition the class into pre-Transition Plan nonwhite class




14 The Special Master’s objections to the Union’s Transition Application appear animated
in no small part by the “bad days.” The Special Master describes the parties’ defense of
the Transition Plan as “strikingly comparable to those the parties advanced to support
their 2002 and 2005 proposed joint consent orders – both of which the Court soundly
rejected for reasons similar to the ones articulated in my Opposition Report.” (SM Supp.
at 3; see also SM Report at 6-7 (describing events of 2005).)


                                             14
     Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 15 of 16




members and the post-Transition nonwhite class members.” (SM Response To Questions

at 3.) The post-Transition class members would, according to the Special Master, be

deprived of the same benefits and protections received by pre-Transition class members

because counseling services will be controlled by the Union rather than by an

independent source.

       49.    Under that logic, the Union could never successfully apply for Transition.

Moreover, the argument glosses over the fact that the Union plans to retain a national

health behavioral services company and an independent counselor to deliver services

and presumes that the services provided by the Union will not be commensurate with

those provided by the Special Master. (Tr. at 5.) There is no basis to pre-emptively draw

that conclusion, however, particularly as the Union has demonstrated that it is capable of

adequately providing the services. 15

                                        Conclusion

       50.    The Union’s Transition Application to begin the trial period of transitioning

the MAP/ETER Services, including the Referral Hall, pursuant to the Structural Changes

Order is APPROVED. The Union shall adhere to the requirements of the SCO and other

orders in carrying out the Transition. Additionally, the Union shall solicit and consider in

good faith any recommendations that the Special Master provides in connection with

carrying out the Transition. If the Union cannot adequately provide the transitioned

services, any party or the Special Master may apply to the Court to cease, reverse or

modify the Transition.



15To the extent not discussed above, the Court has considered all other arguments
asserted by the Special Master and finds that they do not warrant denying the Union’s
Transition Application.


                                            15
    Case 1:71-cv-02877-LAK-RWL Document 407 Filed 10/22/19 Page 16 of 16




                                        SO ORDERED.



                                        _________________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated:       October 22, 2019
             New York, New York

Copies transmitted via ECF to all counsel of record
and the Special Master.




                                          16
